DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group II, claims 2, 4, and 5, without traverse in their reply dated 7/3/2021 is acknowledged. Claims 4 and 5 are new. Claims 1 and 3 were withdrawn. Claims 2, 4, and 5 are pending and considered on the merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The Information Disclosure Statements filed on 1/24/2019 and 3/3/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The disclosure is objected to because of the following informalities:
The data in Table 1: pages 70-73 is illegible.  
Appropriate correction is required.
The use of the term TWEEN® [0036, 0144], TRITON®, [0022, 0036, 0098, 0102, 0112, 0113, 0120, 0124, 0132], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term "high delipidation ability" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not 
Dependent claims follow the same reasoning.

Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3, ‘aminoalcohol’ should be two words ‘amino alcohol’.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Susaki et al. (Cell 157, 726–739, April 24, 2014, provided on the IDS on 03/03/2020, plus “Extended Experimental Procedures” attached).
Regarding claim 2, Susaki describes a method for preparing a biological material having an excellent light-transmitting property (figure 4), the method comprising the step of: causing a 
Regarding claim 4, Susaki describes that the compound is one or more compounds selected from the group consisting of an anionic detergent, a cationic detergent, an amphoteric detergent, an amine, an aminoalcohol, a polyhydric alcohol, a detergent-like aromatic ether and a pyridine (figure 1d and figure 2a “#10” is an amino alcohol) and 
which, when mixed with a PBS- suspension of disrupted and PFA-fixed mouse brain, decrease OD600 of the PBS-suspension to not more than 0.336 (figure 1a and Extended Experimental Procedures “The relative transmittance value of each sample (defined as 100% minus the relative OD600) was qualitatively consistent with the expected brain-clearing capability (Figure 1A, graph of the right panel).”).
Regarding claim 5, Susaki describes that the compound is one or more compounds selected from the group consisting of sodium dodecyl sulfate, sodium 1-undecanesulfonate, dodecene-1 LAS, lithium dodecyl sulfate, sodium nonanoate, sodium dodecylbenzenesulfonate, sodium deoxycholate, dodecyltrimethylammonium chloride, sodium N-decanoylsarcosinate, sodium N-lauroylsarcosinate, decyldimethyl(3- sulfopropyl)ammonium, sodium 1-nonanesulfonate, sodium cholate, dodecyldimethyl(3- sulfopropyl)ammonium, 1-dodecylpyridinium chloride, ammonium pentadecafluorooctanoate, sodium 1-decanesulfonate, dodecylamine acetate, hexadecyltrimethylammonium chloride, 1,1,3,3-tetramethylguanidine, N,N,N',N'-tetramethyl-1,6-diaminohexane, piperidine, isophoronediamine, propylamine, N-isopropyl-1,3-diaminopropane, 2-methyl-1,5- -3- diaminopentane, isoamylamine, isobutylamine, benzyltrimethylammonium hydroxide, N- butyldiethanolamine, 1,3-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797